In re Jones, Willie L.; —Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J”, No. 319-587; to the Court of Appeal, Fourth Circuit, No. 88KW-1429.
Denied. Relator’s attorney checked out the appeal record from the Fourth Circuit on October 20, 1988. Relator should contact his counsel and request a copy of the transcript to use in preparing a supplemental pro se brief. If relator’s renewed request to counsel goes unanswered, or if counsel refuses to provide a copy of the transcript, relator should file another transcripts motion in the Fourth Circuit, setting forth his unsuccessful attempt to obtain *444the transcript from counsel and asserting his intention to file a supplemental pro se brief. Then, if relief is denied again in the Fourth Circuit, relator is free to file another motion in this Court.